Citation Nr: 1105315	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-13 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to an increased evaluation for degenerative disc 
disease, chronic low back pain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION


Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from July 1985 to October 
1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

A letter from the RO to the Veteran, dated in August 2009, shows 
that at that time, the RO had scheduled the Veteran for a Travel 
Board hearing before the Board in September 2009.  However, she 
failed to report for the scheduled September 2009 hearing.  Not 
having received a request for postponement and pursuant to 38 
C.F.R. § 20.704(d), the Board will proceed with its adjudication 
of the appeal as though the request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d).

In August 2007 the RO denied the Veteran's claim of entitlement 
to service connection for multiple sclerosis.  Notice of 
disagreement of the denied claim was received by the RO in August 
2008; and a statement to the case (SOC) was issued in December 
2008.  The Veteran did not file a timely substantive appeal as to 
this matter.  In April 2009 the RO received a Statement of 
Accredited Representative in Appealed Case (VA Form 646) from the 
Veteran's representative, addressing the matter of service 
connection for multiple sclerosis, but it cannot be considered in 
lieu of a substantive appeal because it was not received timely.  
Therefore the matter of service connection for multiple sclerosis 
is not currently before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that she is entitled to an increased 
evaluation for her service-connected low back disability.  The 
most recent VA examination of the spine in November 2008 
described the level of severity of the Veteran's low back 
disability as moderate to severe.  On VA examination in July 2005 
the Veteran's low back disability was essentially described as 
mild overall.  VA examiner in November 2008 did not have access 
to the claims folder; and therefore, failed to consider the 
Veteran's entire documented medical history.  Furthermore, VA 
outpatient treatment records and a private medical evaluation 
reveal the Veteran has multiple sclerosis.  It was indicated in 
the November 2008 VA examination report that the etiology of some 
of the Veteran's reported symptoms are unrelated to her low back 
disability.  The examiner's explanation of the etiology of such 
symptoms was the Veteran's and her husband's statements that the 
Veteran was diagnosed with multiple sclerosis in January 2002.  

Because service connection is in effect for a low back disability 
only and the rating of that disability is at issue; the Board 
finds that the most recent VA examination in November 2008 does 
not provide an adequate basis for the Board to distinguish, for 
ratings purposes, between symptoms of the service-connected low 
back disability and the non-service-connected multiple sclerosis.  
Consequently, another examination should be ordered to accurately 
evaluate the limitation of function due to the service-connected 
.degenerative disc disease of the lumbosacral spine.  

During the November 2008 VA examination the Veteran indicated 
that she was hospitalized for severe back pain at the Tampa VA 
hospital in October 2008.  A record of the October 2008 
hospitalization has not been associated with the claims folder.  
In addition, it appears that the Veteran receives treatment at a 
VA Medical Center (VAMC), and while the claims folder currently 
includes outpatient treatment records from VAMC from October 2003 
to August 2005, more recent records of VA treatment are not a 
part of the claims folder.  

As a final matter, the Board points out that the Veteran reports 
that her service- connected disability prevents her from being 
able to work.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a claim for a TDIU rating is part of an increased 
rating claim when such claim is raised by the record.  In light 
of the Veteran's unemployment status and the award of Social 
Security Administration (SSA) benefits, albeit, the primary and 
secondary diagnoses which provided the basis for a favorable SSA 
determination is other than the service-connected low back 
disability, it is necessary for VA to determine whether the 
Veteran's service-connected disability prevents her from being 
able to obtain and maintain a substantial gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain from VAMC 
Tampa records of the Veteran's October 2008 
hospitalization, and all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran, since August 2005 
from VAMC Orlando and/or Tampa. 

2.  After all records have been associated 
with the claims folder, schedule the 
Veteran for a VA examination to determine 
the extent and severity of her degenerative 
disc disease of the lumbosacral spine.  The 
entire claims folder, to include a complete 
copy of this REMAND, must be made available 
to the examiner and the report of the 
examination should note review of the 
claims folder.  The report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  

All appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should identify all current 
neurological symptoms associated with the 
Veteran's low back disability.  The 
examiner should specify the nerves 
involved, note whether there is associated 
atrophy, or weakness, and express an 
opinion as to the severity of the 
disability for each nerve involved.

The examiner should specifically report the 
ranges of motion of the thoracolumbar 
spine, or whether any segment of the spine 
is ankylosed.  

If ankylosed, the examiner should report 
whether the spine is held in flexion or 
extension with any of the following: 
difficulty walking because of a limited 
line of vision, breathing limited to 
diaphragmatic respiration, gastrointestinal 
symptoms due to pressure of the costal 
margin on the abdomen, dyspnea or 
dysphagia, atlantoaxial subluxation, or 
neurologic symptoms due to nerve 
stretching.

The examiner should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician); specifically, 
whether, over the last 12-month period, the 
Veteran's incapacitating episodes had a 
total duration of (a) at least two weeks 
but less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

The examiner should comment on any 
resulting functional impairment, due to 
limitation of motion, flare- ups, weakness, 
fatigability, incoordination, and pain, 
should be reported in detail.  The examiner 
should review the claims folder and should 
make a determination based on medical 
probability, what symptoms, if any, the 
Veteran currently manifests or has 
manifested in the recent past that are 
specifically attributable to her service-
connected low back disability as opposed to 
any non-service connected diagnosis that 
may be appropriate, especially multiple 
sclerosis.  A complete rationale for all 
opinions expressed must be provided.  

3.  The same examiner should also comment 
on the impact that the Veteran's service-
connected low back disability has on her 
ability to obtain and maintain a 
substantially gainful occupation.  In this 
regard, the RO or AMC should note that the 
Veteran is service-connected for a low back 
disability, only.

In this regard, the examiner should address 
the following:

a) Describe all symptoms caused by the 
service-connected low back disability and 
the severity of each symptom.  

b) Describe what type of employment 
activities would be limited due to the 
service-connected disability.

The examiner must provide a comprehensive 
report by including a complete rationale 
for all opinions and conclusions reached 
and citing the objective medical findings 
leading to the conclusions.

4.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claim for an increased 
evaluation for the service connected low 
back disability and adjudicate the TDIU 
claim.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
an SSOC, before the claims folder is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran and her representative until 
they are notified by the RO or AMC; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of her claim.  38 C.F.R. § 3.655 (2010).  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2010).


